COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


INVISIBLE FENCING OF HAMPTON ROADS AND
 ERIE INSURANCE EXCHANGE
                                                                MEMORANDUM OPINION*
v.     Record No. 2257-04-1                                         PER CURIAM
                                                                  FEBRUARY 1, 2005
MICHAEL COSTER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Daniel E. Lynch; John T. Cornett, Jr.; Williams & Lynch, on brief),
                 for appellants.

                 (John E. Robins, Jr.; Stephen F. Forbes; Forbes and Broadwell, on
                 brief), for appellee.


       Invisible Fencing of Hampton Roads and its insurer (hereinafter referred to as

“employer”) appeal a decision of the Workers’ Compensation Commission finding that Michael

Coster proved a reasonable excuse for his delay in giving timely notice of his July 1, 2002 injury

by accident to employer as required by Code § 65.2-600 and that employer failed to prove

prejudice resulting from the delay in notice. We have reviewed the record and the commission’s

opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Coster v. Invisible Fencing of Hampton Roads, VWC File

No. 216-43-36 (Sept. 1, 2004). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.